 


109 HR 3400 IH: To amend the Internal Revenue Code of 1986 to make permanent the option of including combat pay when computing earned income.
U.S. House of Representatives
2005-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3400 
IN THE HOUSE OF REPRESENTATIVES 
 
July 21, 2005 
Mr. Terry introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to make permanent the option of including combat pay when computing earned income. 
 
 
1.Earned income includes combat pay
(a)Earned income creditClause (vi) of section 32(c)(2)(B) of the Internal Revenue Code of 1986 is amended to read as follows:

(vi)a taxpayer may elect to treat amounts excluded from gross income by reason of section 112 as earned income..
(b)Repeal of EGTRRA sunset applicabilitySection 105 of the Working Families Tax Relief Act of 2004 shall not apply to the amendments made by section 104(b) of such Act.
(c)Effective dateThe amendment made by subsection (a) shall apply to taxable years ending after December 31, 2005. 
 
